                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF MISSOURI
                                   CENTRAL DIVISION

MIKE CAMPBELL,                                   )
                                                 )
                        Plaintiff,               )
                                                 )
        v.                                       )        Case No. 2:18-cv-4129-BCW
                                                 )
CHERI TOALSON REISCH,                            )
                                                 )
                        Defendant.               )

                JOINT STIPULATION OF UNDISPUTED FACTS FOR TRIAL

        Pursuant to the Court’s Scheduling and Bench Trial Order [Docket No. 28], the parties

jointly submit the following stipulations of material facts as to which there is no dispute:

        1.       Plaintiff Mike Campbell (“Campbell”) is an adult resident of Centralia, Missouri, and

a registered voter in Representative Reisch’s district.

        2.       Defendant Cheri Toalson Reisch (“Representative Reisch”) is an adult resident of

Hallsville, Missouri and the current State Representative for the 44th District of the Missouri House

of Representatives.

        3.       Twitter is a social media platform with more than 300 million active users worldwide,

including some 70 million in the United States.

        4.       The platform allows users to publish short messages to the general public called

“tweets,” to republish or respond to others’ tweets, and to interact with other Twitter users.

        5.       A tweet may include photographs, videos, and hyperlinks but cannot exceed 280

characters.

        6.       Each Twitter user has a unique account name or “handle,” which comprises an

@ symbol followed by a word or phrase.




             Case 2:18-cv-04129-BCW Document 43 Filed 03/19/19 Page 1 of 4
        7.       Users may choose to “follow” other Twitter account holders by searching for their

handles and clicking the “follow” button.

        8.       A “followed” user’s tweets automatically appear in the “following” user’s Twitter

feed—a continually updating scroll of new tweets from other users.

        9.       A user may comment on the tweets of other users, or she may “retweet” their tweets

to her own followers.

        10.      Users may also see a log of their own past tweets, comments, and retweets, along

with any comments or retweets they have received from their own followers.

        11.      Some Twitter users publish hundreds of tweets per day while others merely read the

tweets that appear in their Twitter feed.

        12.      Twitter also allows its users to block particular users from following their tweets.

        13.      If the blocked user attempts to follow the blocking user, or attempts to access the

Twitter account from which the user is blocked, the blocked user will see a message indicating that

the other user has blocked her from following the account and viewing the tweets associated with

the account.

        14.      Like many members of the Missouri General Assembly, Representative Reisch has a

Twitter account.

        15.      Representative Reisch uses the Twitter handle @CheriMO44.

        16.      On her Twitter page, Representative Reisch describes herself a “Christian, MO State

Rep 44th District, Mother, Grandmother.”

        17.      On May 18, 2018, she retweeted a message from House Speaker Todd Richardson

with the comment, “Thank you Mr. Speaker, you are a true gentleman. We worked hard and got the

job done.”




                                                    2

             Case 2:18-cv-04129-BCW Document 43 Filed 03/19/19 Page 2 of 4
       18.     Similarly, on May 23, 2018 she tweeted, “Great to have Governor @EricGreitens &

Hallsville Mayor at the NRA Bianchi Cup today.”

       19.     On June 13, 2018 she tweeted, “Accomplished much in my 1st 2 years, ready for the

next 2.”

       20.     On June 22, 2018, Representative Reisch tweeted about her appearance at a Boone

County Farm Bureau event and questioned the patriotism of her political opponent, Democrat

Maren Jones, writing, “Sad my opponent put her hands behind her back during the Pledge.”

       21.     On June 23, 2018, Representative Kip Kendrick criticized Reisch’s tweet by

commenting, “Maren’s father was a Lieutenant in the Army. Two of her brothers served in the

military. I don’t question [Maren’s] patriotism. That’s a low blow and unacceptable from a member

of the Boone County delegation.”

       22.     Plaintiff Campbell retweeted Representative Kendrick’s criticism of Representative

Reisch’s tweet on his own Twitter page (@attorneymikec) later that day.

       23.     After Campbell retweeted Representative Kendrick’s tweet, Representative Reisch

blocked Campbell from her Twitter account.

       24.     In additional to Campbell, Representative Reisch has blocked the following Twitter

users from her account:

       @a_quackenbush                   @briannalennon                    @Cortney Kiyo
       @ActuaLitte                      @brucefranksjr                    @cortvo
       @alidreith                       @bryanminkl5                      @crazytimes73
       @AmandaJBueno                    @callme_shug                      @DAFNReady
       @amyhagerup                      @carlosbIlamy60                   @danigir11207
       @Amykeel                         @CerahSee                         @DelainaFredrick
       @artjdiaz                        @chimene_schwach                  @DittoMendy
       @AshleyDCPA                      @chrisgorka                       @DoomstarRecords
       @Beertheist                      @codyjamesbaker                   @Dream_Insomniac
       @belydiazi                       @cohenss                          @eawebermo
       @BiegPlumbingSTL                 @CoMo_kristin                     @ejheisel
       @blacklabmom                     @CoMoJDub                         @ElizabethFuch,
       @bluefezman                      @CoMoPamMIZ                       @enani_salaam
       @bobsagastume                    @Conruthhoward                    @freakingumbys
                                                  3

           Case 2:18-cv-04129-BCW Document 43 Filed 03/19/19 Page 3 of 4
@ghank                      @LibbySnyderMO                   @Rebecca_221B
@GraceGracev                @LisaBuhr4MO                     @RobertsJU
@GreitensRINO               @lmdagostino                     @rose_metro
@gs4mo                      @Lovelydo116990                  @russelltim151
@GunSenseMO_Mom             @MacKenzieEK3                    @salaamEnani
@hannandiazart              @maglang93                       @SaraEBakerl
@HaroldWernhley             @MaloneRainja                    @SarahWMartin
@HassanBalah3               @melmayes5                       @ScoopedYou
@heather650101              @mepstl                          @sgtindivisible
@HouseofTilley              @MOHistory                       @shanecohn
@hpsupportss                @MonicaHopel6                    @Sibusis17740160
@iseeeveryl                 @morgan90675170                  @SkeltonDemocrat
@IWF                        @MsMannington                    @skullBoy72
@JatBherulaljat             @neapoi                          @stevenwatts
@jcbryant999                @nettiel4                        @Stormydaye2
@Jeanniecat                 @NeverTrump1214                  @Sugarcubedog
@Jeannine8Carol             @nightshifte                     @susanredden8
@JennWritesMoore            @PatrickSesia                    @T_N_B7
@Joe4Mo28                   @PhyllisMarion7                  @tamarastoner85
@jpp_paula                  @podgressive                     @TerryGaney
@kansasboy1980              @PovertyFarms                    @thatsamine
@KariLynnChesney            @ProgressMO                      @ThinkingCalico
@kay_mcmurtrey              @PROMOMissouri                   @TrendinaliaAT
@kaylielamme                @RaceMattersCoMo                 @WillisCj2
@KimHubbardEC               @rachel_laine                    @WipeHomophobia
@kristinbowen               @rchandlerp                      @xcud
@Kuhnami                    @realDougWitt



                                             Respectfully submitted,

TGH LITIGATION LLC                   HUSCH BLACKWELL LLP

/s/ J. Andrew Hirth                  /s/ Lowell D. Pearson
J. Andrew Hirth, #57807              Lowell D. Pearson #46217
28 N Eighth St, Suite 500            Michael R. Owens #67002
Columbia, MO 65201                   235 East High Street, Suite 200
573-256-2850                         Jefferson City, MO 65102
andy@tghlitigation.com               Telephone: (573) 761-1115
                                     Facsimile: (573) 634-7854
Counsel for Plaintiff                lowell.pearson@huschblackwell.com
                                     michael.owens@huschblackwell.cm

                                     Counsel for Defendant




                                     4

  Case 2:18-cv-04129-BCW Document 43 Filed 03/19/19 Page 4 of 4
